UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of earliest event reported:October 16, Commission File Number Exact name of registrant as specified in its charter, address of principal executive offices and registrant's telephone number IRS Employer Identification Number 1-8841 FPL GROUP, INC. 700 Universe Boulevard Juno Beach, Florida 33408 (561) 694-4000 59-2449419 State or other jurisdiction of incorporation or organization:Florida Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrants under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5 - CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (c) On October 16, 2009, the FPL Group, Inc. ("FPL Group" or the "Company") board of directors (the “Board”) appointed Chris N. Froggatt, 52, as Vice President of the Company effective October 19, 2009, and in addition appointed Mr. Froggatt as Controller and Chief Accounting Officer of the Company effective on the day after the date on which the Company files its Annual Report on Form 10-K for the year ending December 31, 2009 (the "Effective Date").On the Effective Date, Mr. Froggatt will become the Company’s principal accounting officer.Prior to joining the Company, Mr. Froggatt had been the Vice President and Treasurer of Pinnacle West Capital Corporation (“Pinnacle West”), a public holding company, and of its major subsidiary, Arizona Public Service Company (“APS”), since December2008.Prior to that time, he was Vice President and Controller of APS (October2002 – December2008), Vice President and Controller of Pinnacle West (August1999 – October2002), Controller of Pinnacle West (July1999 – August1999) and Controller of APS (July1997 – July1999).APS is a vertically-integrated electric utility that provides either retail or wholesale electric service to much of the State of Arizona.Pinnacle West’s other principal subsidiary is engaged in real estate development activities in the western United States. Mr.
